Exhibit 10.22

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”), dated as of December 16, 2014
(the “Execution Date”), is entered into by and among CST Brands, Inc. (“CST”), a
Delaware corporation, CST Services LLC (“CST Services”), a Delaware limited
liability company and a wholly owned subsidiary of CST, and CrossAmerica
Partners LP, a Delaware limited partnership (“CAPL”). Each of CST, CST Services
and CAPL is a “Party” and, collectively, are the “Parties.”

RECITALS

WHEREAS, CST Services desires to contribute to CAPL a 5% limited partner
interest in CST Fuel Supply LP, a newly formed Delaware limited partnership
(“CST Fuel”);

WHEREAS, effective as of 11:59 p.m., Central Standard Time, on December 31,
2014, CST Marketing and Supply Company (“CSTMS Co.”) will be converted from a
Delaware corporation to a Delaware limited liability company (the “Conversion”)
under the name “CST Marketing and Supply LLC” (together with CSTMS Co.,
“CSTMS”);

WHEREAS, on or before the Closing Date (as defined in Section 1.2(a) below) and
following the Conversion, CST Services will contribute (the “Contribution”) all
of the limited liability company interests in CSTMS to CST Fuel in exchange for
all of the limited partner interests in CST Fuel;

WHEREAS, on or before the Closing Date and as a result of the Contribution, CST
Services will own all of the limited partner interests in CST Fuel and CST USA
Inc. (“CST USA”), a wholly owned subsidiary of CST, will be the sole general
partner of CST Fuel;

WHEREAS, on or before the Closing Date, CSTMS will enter into a fuel
distribution agreement with CST Services and various operating subsidiaries of
CST Services as purchasers (the “Fuel Distribution Agreement”), in the form
attached hereto as Exhibit A;

WHEREAS, CST is the indirect owner of all of the limited liability company
interests of CrossAmerica GP LLC, a Delaware limited liability company and the
general partner of CAPL (the “General Partner”); and

WHEREAS, the General Partner, CST and CST Services have taken or caused to be
taken all limited liability company and limited partnership action, as the case
may be, required to approve the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the Parties agree as
follows:

ARTICLE 1

Purchase and Sale

1.1 Contribution of the CST Fuel Interest. At the Closing (as defined in
Section 1.2(a) below), and subject to the terms and conditions of this
Agreement, CST Services shall contribute effective as of January 1, 2015 to CAPL
all of CST Services’ right, title and interest in and to a 5% limited partner
interest in CST Fuel (the “CST Fuel Interest”) free and clear of all liens
(other than restrictions under the CST Fuel



--------------------------------------------------------------------------------

LP Agreement (as defined in Section 2.4(a) below) and restrictions under
applicable state and federal securities laws), and CAPL shall be admitted as a
limited partner of CST Fuel, and CAPL shall, at the Closing, issue to CST
Services 1,497,946 common units (“CAPL Common Units”) representing limited
partner interests in CAPL (the “Consideration”).

1.2 Closing and Closing Deliveries.

a. The closing of the transactions contemplated hereby pursuant to this
Agreement (the “Closing”) will be held following satisfaction or waiver of all
of the conditions precedent to the Closing set forth in Article V at the offices
of CST, One Valero Way, Building D, Suite 200, San Antonio, Texas, on or before
9:00 a.m., San Antonio, Texas time, January 2nd, 2015, or such other place, date
and time as may be mutually agreed upon by the Parties. The “Closing Date,” as
referred to herein, shall mean the date of the Closing.

b. At the Closing, CST shall deliver, or cause to be delivered, to CAPL the
following:

(i) a counterpart to the Assignment Agreement in the form attached as Exhibit B
hereto (the “Assignment Agreement”), duly executed by CST Services;

(ii) an officer’s certificate certifying CST Services’ satisfaction of its
conditions required by Section 5.2; and

(iii) such other certificates, instruments of conveyance and documents, if any,
as may be reasonably requested by CAPL prior to the Closing Date to carry out
the intent and purposes of this Agreement.

c. At the Closing, CAPL shall deliver, or cause to be delivered, to CST Services
the following:

(i) a counterpart to the Assignment Agreement, duly executed by CAPL;

(ii) an officer’s certificate certifying CAPL’s satisfaction of its conditions
required by Section 5.3;

(iii) the Consideration as provided in Section 1.1; and

(iv) such other certificates, instruments of conveyance and documents, if any,
as may be reasonably requested by CST Services prior to the Closing Date to
carry out the intent and purposes of this Agreement.



--------------------------------------------------------------------------------

1.3 Further Assurances. The Parties agree to execute, acknowledge and deliver
all such additional deeds, assignments, bills of sale, conveyances, instruments
and other documents and to do all such other acts and things, all in accordance
with applicable law, as may be necessary or appropriate, to assure that all
beneficial and record title to the CST Fuel Interest fully and effectively vests
in CAPL and its successors and assigns, that CAPL is admitted as a limited
partner of CST Fuel and that the Consideration is properly issued to CST
Services.

ARTICLE 2

Representations and Warranties of CST

CST hereby represents and warrants to CAPL that the following statements are
true and correct as of the date of this Agreement (or if another date is set
forth in such statement, such other date).

2.1 Organization.

(a) Each of CST, CST USA, CST Services and CSTMS is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite corporate or limited liability company power and authority, as
applicable, to own, operate and lease its properties and assets and to carry on
its business as now conducted. Each of CST, CST USA, CST Services and CSTMS is
duly licensed or qualified to do business in each state in which the character
of the properties and assets owned or held by it or the nature of the business
conducted by it requires it to be so licensed or qualified. There is no pending
or threatened action for the dissolution, liquidation or insolvency of CSTMS.

(b) Immediately prior to the Closing, CST Fuel will be duly organized, validly
existing and in good standing under the laws of the State of Delaware, and have
all requisite partnership power and authority to own a limited liability company
interest in, and be a member of, CSTMS. Immediately prior to the Closing, CST
Fuel will be duly licensed or qualified to do business in each state in which
the character of the properties and assets owned or held by it or the nature of
the business conducted by it requires it to be so licensed or qualified.
Immediately prior to the Closing, there will be no pending or threatened action
for the dissolution, liquidation or insolvency of CST Fuel.

2.2 Authority and Approval. Each of CST, CST Services and CSTMS has all
requisite corporate and limited liability company power and authority, as
applicable, to execute and deliver this Agreement, the Fuel Distribution
Agreement, the Assignment Agreement and each of the other documents and
certificates to be delivered at Closing or contemplated by this Agreement
(collectively, the “Transaction Documents”) to which it is or will be a party,
to consummate the transactions contemplated hereby and thereby and to perform
all of the terms and conditions hereof or thereof to be performed by it. The
execution and delivery by each of CST, CST Services and CSTMS of any Transaction
Document to which it is or will be a party, the consummation of the transactions
contemplated hereby and thereby and the performance of all of the terms and
conditions hereof and thereof to be performed by each of CST, CST Services and
CSTMS, respectively, have been duly authorized and approved by all requisite
entity action of CST, CST Services and CSTMS. Each Transaction Document to which
CST, CST Services and CSTMS is or will be a party will constitute, upon
execution and delivery by it, its valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a proceeding at law or in equity). This Agreement has been
duly executed and delivered by each of CST and CST Services.



--------------------------------------------------------------------------------

2.3 No Violation. The execution and delivery of the Transaction Documents by
each of CST, CST Services and CSTMS does not, and the consummation of the
transactions contemplated hereby or thereby and the performance by each of CST,
CST Services and CSTMS of the obligations that it is obligated to perform
hereunder or thereunder do not and will not: (a) violate any provision of the
organizational documents of each of CST, CST Services and CSTMS; (b) breach or
violate, or result in the breach or violation of or acceleration of, or entitle
any party to accelerate any obligation or indebtedness under, or result in the
imposition of any lien upon CST, CST Services or CSTMS pursuant to, any
mortgage, lien, lease, franchise, license, permit, agreement or other instrument
to which CST, CST Services or CSTMS is a party, or by which either CST, CST
Services or CSTMS is bound, and that, individually or in the aggregate, could
have a material adverse effect upon (a) the assets, properties, business,
results of operations or condition (financial or otherwise) of CSTMS or the sale
of fuel by CSTMS pursuant to the Fuel Distribution Agreement (the “Business”) or
(b) either CST or CST Services’ ability to consummate this transaction (either
subpart (a) or (b) herein being referred to as a “Material Adverse Effect”);
(c) contravene or violate any municipal, state or federal ordinance, law, rule,
regulation, judgment, order, writ, injunction, or decree applicable to CST or
CST Services in any material respect; or (d) require any consent, approval,
license, permit, order or authorization of any governmental authority or any
other person or entity.

2.4 Capitalization; Title to CST Fuel Interest.

(a) Immediately prior to the Closing, CST Services will own beneficially and of
record all of the limited partner interests in CST Fuel (including the CST Fuel
Interest) free and clear of all liens (other than those arising pursuant to the
terms of the Agreement of Limited Partnership of CST Fuel in the form attached
as Exhibit C hereto (the “CST Fuel LP Agreement”) or restrictions on transfer
under applicable federal and state securities laws). Immediately prior to the
Closing, the CST Fuel Interest will not be subject to any agreements or
understandings with respect to the voting or transfer of the CST Fuel Interest
(other than those arising pursuant to the terms of the CST Fuel LP Agreement or
restrictions on transfer under applicable federal and state securities laws).
Immediately prior to the Closing, the CST Fuel Interest will have been duly
authorized, validly issued and fully paid (to the extent required by the CST
Fuel LP Agreement) and non-assessable (except as such non-assessability may be
limited by Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act).

(b) Immediately prior to the Closing, CST USA will be the sole general partner
of CST Fuel and own a non-economic general partner interest in CST Fuel and CST
Services will be the sole limited partner of CST Fuel and own a 100% limited
partner interest in CST Fuel.



--------------------------------------------------------------------------------

(c) Immediately prior to Closing, the CST Fuel LP Agreement will be in full
force and effect and will not have been amended.

(d) Other than this Agreement, immediately prior to the Closing, there will be
no outstanding options, warrants, exchangeable or convertible debt or similar
rights or agreements to purchase or acquire any equity interests in CST Fuel,
any other commitments or contracts providing for the issuance of additional
equity interests, or for the repurchase or redemption of the CST Fuel Interest
or equity interests in CST Fuel, or any contracts of any kind which may obligate
CST Fuel to issue, purchase, register for sale, redeem or otherwise acquire any
of its equity interests.

(e) The CST Fuel Interest is not subject to and was not issued in violation of
any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of local or state
law applicable to such interests, the CST Fuel LP Agreement, or any contract to
which CST or any of its subsidiaries is a party or to which it or any of its
properties or assets is otherwise bound.

2.5 Title.

(a) On the date hereof, CST Services has good and valid title to the issued and
outstanding capital stock in CSTMS Co., free and clear of all liens (other than
those arising pursuant to the terms of the Bylaws of CSTMS or restrictions on
transfer under applicable federal and state securities laws). On the date
hereof, all of the issued and outstanding capital stock in CSTMS Co. has been
duly authorized, validly issued and fully paid and is non-assessable.

(b) Immediately prior to the Closing and following the Conversion, CST Fuel will
have good and valid title to all of the limited liability company interests in,
and will be the sole member of, CSTMS, free and clear of all liens (other than
those arising pursuant to the terms of the Limited Liability Company Agreement
of CSTMS in the form attached as Exhibit D hereto (the “CSTMS LLC Agreement”) or
restrictions on transfer under applicable federal and state securities laws).
Immediately prior to the Closing and following the Conversion, all of the
outstanding limited liability company interests in CSTMS will have been duly
authorized and will be validly issued and fully paid (to the extent required by
the CSTMS LLC Agreement) and non-assessable (except as such non-assessability
may be limited by Sections 18-607 and 18-804 of the Delaware Limited Liability
Company Act).

(c) Immediately prior to Closing, the CSTMS LLC Agreement will be in full force
and effect and will not have been amended.

(d) Immediately prior to the Closing, there will be no outstanding options,
warrants, exchangeable or convertible debt or similar rights or agreements to
purchase or acquire any equity interests in CSTMS, any other commitments or
contracts providing for the issuance of additional equity interests, or for the
repurchase or redemption of the equity interests in CSTMS, or any contracts of
any kind which may obligate CSTMS to issue, purchase, register for sale, redeem
or otherwise acquire any of its equity interests.



--------------------------------------------------------------------------------

(e) Immediately prior to the Closing, the limited liability company interests in
CSTMS will not be subject to and will not have been issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of local or state
law applicable to such interests, the CSTMS LLC Agreement, or any contract to
which CST or any of its subsidiaries is a party or to which it or any of its
properties or assets is otherwise bound.

(f) CSTMS does not own, directly or indirectly, (i) any shares of outstanding
capital stock of any other person or entity or securities convertible into or
exchangeable for capital stock of any other person or entity or (ii) any equity
or other participating interest in the revenues or profits of any person or
entity, and CSTMS is not subject to any obligation to acquire any such interest.

2.6 Litigation; Laws and Regulations.

(a) There are no (i) civil, criminal or administrative actions, suits, claims,
hearings, arbitrations, investigations or proceedings pending or, to CST’s
knowledge, threatened against or affecting CSTMS Co.; or (ii) judgments, orders,
decrees or injunctions of any governmental authority, whether at law or in
equity, against or affecting CSTMS Co., except in each case of (i) and (ii) of
this Section 2.6(a), for those items that would not, individually or in the
aggregate, have a Material Adverse Effect.

(b) CSTMS Co. is not (and for the last three years has not been) in violation of
or in default under any applicable law, except as would not, individually or in
the aggregate, have a Material Adverse Effect.

(c) Immediately prior to the Closing, there shall be no (i) civil, criminal or
administrative actions, suits, claims, hearings, arbitrations, investigations or
proceedings pending or, to CST’s knowledge, threatened against or affecting the
CST Fuel Interest, CST Fuel or CSTMS; or (ii) judgments, orders, decrees or
injunctions of any governmental authority, whether at law or in equity, against
or affecting CST Fuel or CSTMS or the CST Fuel Interest, except in each case of
(i) and (ii) of this Section 2.6(c), for those items that would not,
individually or in the aggregate, have a Material Adverse Effect.

(d) Immediately prior to the Closing, neither CST Fuel nor CSTMS shall be in
violation of or in default under any applicable law, except as would not,
individually or in the aggregate, have a Material Adverse Effect.

Notwithstanding the foregoing, CST makes no representation or warranty, express
or implied, under this Section 2.6 relating to tax matters, which are
exclusively addressed in Section 2.7, relating to environmental matters, which
are exclusively addressed in Section 2.8, Permits (defined below), which are
exclusively addressed in Section 2.9, or employee or employee benefits matters,
which are exclusively addressed in Section 2.10.



--------------------------------------------------------------------------------

2.7 Taxes. Except as disclosed on Schedule 2.7 hereto,

(a) CSTMS has filed or CST and its affiliates have caused to be filed all tax
returns (the “Tax Returns”) required to be filed by CSTMS on a timely basis
(taking into account all legal extensions of due dates), and all taxes due and
owing (whether or not shown as due on any tax returns) by CSTMS have been timely
paid in full. All such Tax Returns are true, correct and complete in all
material respects.

(b) CSTMS is not a party to a tax sharing agreement and does not have any
liability for taxes of any person under Treasury Regulations Section 1.1502-6
(or any similar provision of state, local or foreign law), as a transferee or
successor, by contract or otherwise.

(c) No examination, audit, claim, assessment, levy, or administrative or
judicial proceeding regarding any of the Tax Returns or any taxes of or with
respect to CSTMS or the Business are currently pending or have been proposed in
writing or have been threatened.

(d) No waivers or extensions of statutes of limitations have been given or
requested in writing with respect to any amount of taxes of or with respect to
CSTMS, the Business or any Tax Returns.

(e) CSTMS will, at Closing, be treated as an entity disregarded as an entity
separate from its owner for federal income tax purposes pursuant to Treasury
Regulation Section 301.7701-2(c)(2)(i).

2.8 Environmental Matters. Except as reflected on Schedule 2.8 hereto or as
would not, individually or in the aggregate have (or be reasonably expected to
have) a Material Adverse Effect, CSTMS has been in compliance with applicable
environmental laws.

2.9 Licenses; Permits.

(a) CSTMS has all licenses, permits, certificates, approvals, variances,
consents, authorizations, registrations, permissions and similar rights and
privileges issued or granted by governmental authorities (collectively,
“Permits”) that are material and necessary for the Business. None of such
Permits will be subject to suspension, modification, revocation or nonrenewal as
a result of the execution and delivery of this Agreement or the other
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby.

(b) All such Permits are validly held by CSTMS and, to CST’s knowledge, are in
full force and effect in all material respects and there is no outstanding
written notice, nor to CST’s knowledge, any other notice of revocation,
cancellation or termination of any Permit. No Litigation is pending, or to CST’s
knowledge, threatened with respect to any alleged failure by CSTMS or its
affiliates to have any Permit necessary for the conduct of the Business or to be
in compliance with such Permits.

(c) CSTMS has complied in all material respects with the terms and conditions of
such Permits.



--------------------------------------------------------------------------------

2.10 Employees and Employee Benefits. CSTMS has no employees; the assets of
CSTMS are operated by employees of affiliates of CST who provide exclusive or
shared services to CSTMS or with respect to its assets (collectively, the
“Associated Employees”). The execution, delivery and performance of this
Agreement and the other Transaction Documents will not disproportionately
increase CAPL’s liabilities or obligations with respect to the Associated
Employees under state or federal laws relating to their employment, including
the Employee Retirement Income Security Act of 1974, as amended.

2.11 Contracts.

(a) CST has made available to CAPL each of (i) a draft of the Fuel Distribution
Agreement, (ii) a correct and complete copy of the Master Agreement, dated
effective as of May 1, 2013, by and between CSTMS and Valero Marketing and
Supply Company (the “Master Agreement”), (iii) a correct and complete copy of
the Branded Distributor Marketing Agreement (Multi Brand), dated as of May 1,
2013, as amended by the Master Agreement, by and between CSTMS and Valero
Marketing and Supply Company, and (iv) a correct and complete copy of the
Petroleum Product Sale Agreement, dated as of May 1, 2013, as amended by the
Master Agreement, by and between CSTMS and Valero Marketing and Supply Company
(each, a “Material Contract”).

(b) Other than the Fuel Distribution Agreement: (i) each Material Contract is
legal, valid, binding, enforceable against CSTMS (assuming the enforceability
against the other party or parties thereto), and in full force and effect;
(ii) CSTMS is not in breach or default of any Material Contract, and no event
has occurred which with notice or lapse of time would constitute a breach or
default by CSTMS, or permit termination, modification, or acceleration, under a
Material Contract; and (iii) to CST’s knowledge, no other party is in breach or
default, and no event has occurred that with notice, lapse of time or both would
constitute a breach or default by such other party, or permit termination,
modification or acceleration under a Material Contract, nor has any other party
repudiated any provision of a Material Contract; except that in the case of
clauses (i)-(iii) above, such breaches, defaults or unenforceability as would
not, individually or in the aggregate, have (or be reasonably expected to have)
a Material Adverse Effect. None of CST, CST Services, CSTMS or their affiliates
has given or received from any third party any written notice of any action or
intent to terminate or amend in any material respect any Material Contract.

(c) Immediately prior to the Closing: (i) the Fuel Distribution Agreement will
be legal, valid, binding, enforceable against CSTMS and CST Services, and in
full force and effect; and (ii) CSTMS and CST Services will not be in breach or
default of the Fuel Distribution Agreement, and no event will have occurred
which with notice or lapse of time would constitute a breach or default by CSTMS
or CST Services, or permit termination, modification, or acceleration, under the
Fuel Distribution Agreement; except that in the case of clauses (i) and
(ii) above, such breaches, defaults or unenforceability as would not,
individually or in the aggregate, have (or be reasonably expected to have) a
Material Adverse Effect.



--------------------------------------------------------------------------------

2.12 Brokerage Arrangements. Except as set forth on Schedule 2.12, CST or its
affiliates have not entered (directly or indirectly) into any agreement with any
person that would obligate CAPL, CST Fuel or CSTMS to pay any commission,
brokerage or “finder’s fee” or other fee in connection with this Agreement, the
other Transaction Documents or the transactions contemplated hereby or thereby.

2.13 Investment Intent. CST has substantial experience in analyzing and
investing in entities like CAPL and is capable of evaluating the merits and
risks of its investment in the Consideration consisting of CAPL Common Units.
CST is acquiring the CAPL Common Units solely for the purpose of investment and
not with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act of 1933, as amended (the “Securities
Act”), or state securities laws. CST acknowledges that the CAPL Common Units
will not be registered under the Securities Act or any applicable state
securities laws, and that the CAPL Common Units may not be transferred or sold
except pursuant to the registration provisions of the Securities Act or pursuant
to an applicable exemption therefrom, as applicable, and pursuant to state
securities laws.

2.14 Management Projections and Disclosure.

(a) The projections and budgets provided to the Conflicts Committee of the Board
of Directors of the General Partner (the “Conflicts Committee”) (including those
provided to the Conflicts Committee’s financial advisor) as part of the
Conflicts Committee’s review in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby were
prepared and delivered in good faith, are based on reasonable assumptions, are
materially consistent with CST’s and CST Services’ management’s current
expectations regarding the Business and are materially consistent with the
provisions of the contracts affecting the Business.

(b) No representation or warranty or other statement made by CST or CST Services
in this Agreement, the Schedules, any supplement to the Schedules, the
certificates delivered pursuant to this Agreement or otherwise in connection
with the transactions contemplated by this Agreement contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements in this Agreement or therein, in light of the circumstances in
which they were made, not misleading.

2.15 Operating Assets and Real Property.

(a) The assets of CSTMS are sufficient to conduct the Business. The Business is
the only business operation carried on by CSTMS. At the Closing, CSTMS shall
have sufficient net working capital to operate the Business in the ordinary
course.

(b) CST Fuel Supply does not own any assets other than limited liability company
interests in CSTMS.

(c) CSTMS does not own, lease, franchise, license or otherwise hold any real
property.



--------------------------------------------------------------------------------

2.16 Insurance. CSTMS maintains policies of fire and casualty, liability and
other forms of property and liability insurance related to the assets of CSTMS
and the Business in such amounts, with such deductibles, and against such risks
and losses as are, in its reasonable business judgment, reasonable for the
Business and the Operating Assets. All such policies are in full force and
effect, all premiums due and payable thereon have been paid, and no notice of
cancellation, termination or non-renewal has been received, or, to CST’s
knowledge, threatened, with respect to any such policy that has not been
replaced on substantially similar terms prior to the date of such cancellation.
To CST’s knowledge, the activities and operations of the Business have been
conducted in a manner so as to conform in all material respects to all
applicable provisions of those insurance policies.

2.17 Disclaimer of Warranties. Except as expressly set forth in this Article 2,
CST makes no representations or warranties whatsoever and disclaims all
liability and responsibility for any other representation, warranty, statement
or information made or communicated (orally or in writing), including, without
limitation, any opinion, information or advice that may have been provided by
any officer, stockholder, director, employee, agent or consultant of CST, or its
affiliates.

ARTICLE 3

Representations and Warranties of CAPL

CAPL hereby represents and warrants to CST that the following statements are
true and correct as of the date of this Agreement (or if another date is set
forth in such statement, such other date).

3.1 Organization and Existence. CAPL is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite limited partnership power and authority to own, operate
and lease its properties and assets and to carry on its business as now
conducted.

3.2 Authority and Approval. CAPL has all requisite limited partnership power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform all of the terms and conditions hereof to be
performed by it. The execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby and the performance of all of the terms
and conditions hereof to be performed by CAPL has been duly authorized and
approved, by all requisite entity action of CAPL and its general partner. This
Agreement has been duly executed and delivered by CAPL and, assuming the due
authorization, execution and delivery of this Agreement by CST and CST Services,
constitutes the valid and legally binding obligation of CAPL, enforceable
against CAPL in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a proceeding at law or in equity).

3.3 No Violation. The execution and delivery of this Agreement (or any related
instrument) by CAPL does not, and the consummation of the transactions
contemplated hereby and the performance by CAPL of the obligations that it is
obligated to perform hereunder do not and at the closing will not: (a) violate
any provision of the organizational documents of CAPL; (b) violate, or result in
the violation of or acceleration of, or entitle any party to accelerate any
obligation or indebtedness under, or result in the imposition of any lien upon
the CST Fuel Interest, if any, pursuant to, any mortgage, lien, lease,
franchise, license, permit, agreement or other instrument to which CAPL is a
party, or by which CAPL is bound, and that could have a Material Adverse Effect;
or (c) contravene or violate any municipal, state or federal ordinance, law,
rule, regulation, judgment, order, writ, injunction or decree in any material
respect.



--------------------------------------------------------------------------------

3.4 Brokerage Arrangements. Except as set forth on Schedule 3.4, CAPL has not
entered (directly or indirectly) into any agreement with any person that would
obligate CST, any of its affiliates or CST Fuel to pay any commission, brokerage
or “finder’s fee” or other fee in connection with this Agreement or the
transactions contemplated hereby or thereby.

3.5 Investment Intent. CAPL has substantial experience in analyzing and
investing in entities like CST Fuel and is capable of evaluating the merits and
risks of its investment in the CST Fuel Interest. CAPL is acquiring the CST Fuel
Interest solely for the purpose of investment and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or state securities laws. CAPL acknowledges that the CST Fuel
Interest will not be registered under the Securities Act or any applicable state
securities laws, and that the CST Fuel Interest may not be transferred or sold
except pursuant to the registration provisions of the Securities Act or pursuant
to an applicable exemption therefrom, as applicable, and pursuant to state
securities laws.

3.6 Valid Issuance; Listing.

(a) At Closing, the offer and sale of the CAPL Common Units will have been duly
authorized by CAPL pursuant to the First Amended and Restated Agreement of
Limited Partnership of Lehigh Gas Partners, L.P., as amended prior to the date
hereof (the “CAPL Partnership Agreement”), and when issued and delivered to CST
Services in accordance with the terms of this Agreement and the CAPL Partnership
Agreement, will be validly issued, fully paid (to the extent required by the
CAPL Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware Revised Uniform Limited Partnership Act) and free and clear of all
liens (other than those arising pursuant to the terms of the CAPL Partnership
Agreement or restrictions on transfer under applicable federal and state
securities laws).

(b) The currently outstanding CAPL Common Units are listed on the New York Stock
Exchange, and CAPL has not received any notice of delisting.

(c) Other than this Agreement, and except as disclosed in filings made by CAPL
with the U.S. Securities and Exchange Commission, there are no outstanding
options, warrants, exchangeable or convertible debt or similar rights or
agreements to purchase or acquire any equity interests in CAPL.

3.7 Disclaimer of Warranties. Except as expressly set forth in this Article 3,
CAPL makes no representations or warranties whatsoever and disclaims all
liability and responsibility for any other representation, warranty, statement
or information made or communicated (orally or in writing), including, without
limitation, any opinion, information or advice that may have been provided by
any officer, unitholder, stockholder, director, employee, agent or consultant of
CAPL, or its affiliates.



--------------------------------------------------------------------------------

ARTICLE 4

Covenants, Rights and Obligations

4.1 Operation of CSTMS. Except as provided in this Agreement or as consented to
by the Parties, during the period from the Execution Date through the Closing
Date: the Parties shall cause CSTMS to (i) conduct its businesses and operations
in the usual and ordinary course consistent with past practices and (ii) use
commercially reasonable efforts to preserve, maintain and protect its assets,
business and operations; provided, however, no Party shall be required to make
any payments or enter into any contractual arrangements or understandings to
satisfy the foregoing obligations in this Section 4.1 if such payments or
contractual arrangements or understandings would be commercially unreasonable
(it being understood, for the purposes of clarity, any payment or contractual
arrangement or understanding shall be deemed commercially reasonable if done in
the usual and ordinary course of business, consistent with past practice).

ARTICLE 5

Conditions to Closing

5.1 Conditions Precedent to Each Party’s Obligations to Closing.

The respective obligations of each Party to proceed with the Closing
contemplated hereby are subject to the satisfaction on or prior to the Closing
of all of the following conditions, any one or more of which may be waived, in
whole or in part, by the Parties:

no order or law shall have been issued, enacted, entered, promulgated or
enforced by any statute, rule, regulation, non-appealable judgment, court or
governmental authority of competent jurisdiction which is in effect and
prohibits or restricts the consummation of the transactions contemplated by this
Agreement.

there shall not have been instituted, threatened or be pending any action,
proceeding or investigation, whether formal or informal (or there shall not have
been any material adverse development with respect to any action or proceeding
currently instituted, threatened or pending), before or by any court,
governmental authority, or by any other person or entity, in connection with the
transactions contemplated by this Agreement that either (i) is, or is reasonably
likely to be, materially adverse to the transactions contemplated by this
Agreement, or (ii) will, or is reasonably likely to, prohibit, prevent, restrict
or delay consummation of this Agreement.



--------------------------------------------------------------------------------

5.2 Conditions to the Obligations of CAPL.

The obligations of CAPL to proceed with the Closing contemplated hereby are
subject to the satisfaction on or prior to the Closing of all of the following
conditions, any one or more of which may be waived, in whole or in part, by
CAPL:

(a) The representations and warranties of CST set forth in this Agreement shall
be true and correct. CST shall have performed or complied with all obligations
and covenants required by this Agreement to be performed or complied with by it
by the time of the Closing.

(b) There shall have been no Material Adverse Effect.

(c) CST USA, as the sole general partner, and CST Services, as the sole limited
partner, shall have entered into the CST Fuel LP Agreement.

(d) The Conversion shall have occurred.

(e) CST Services shall have contributed all of the limited liability company
interests in CSTMS to CST Fuel.

(f) CSTMS and CST Services shall have executed and delivered the Fuel
Distribution Agreement.

(g) CAPL shall have received each of the deliveries of CST and CST Services set
forth in Section 1.2.

5.3 Conditions to the Obligations of CST and CST Services.

The obligations of each of CST and CST Services to proceed with the Closing
contemplated hereby are subject to the satisfaction on or prior to the Closing
of the following condition, which may be waived in writing, in whole or in part,
by CST:

(a) The representations and warranties of CAPL set forth in this Agreement shall
be true and correct. CAPL shall have performed or complied with all obligations
and covenants required by this Agreement to be performed or complied with by it
by the time of the Closing.

(b) CST and CST Services shall have received each of the deliveries of CAPL set
forth in Section 1.2.

ARTICLE 6

Indemnification

6.1 Indemnification of CAPL. Subject to the limitations set forth in this
Article 6, CST shall indemnify, defend and hold CAPL and its subsidiaries and
its respective securityholders, directors, officers and employees (and the
officers, directors and employees of the General Partner but otherwise excluding
any of CST and its affiliates) (the “CAPL Indemnified Parties”) harmless from
and against any and all damages suffered or incurred by the CAPL Indemnified
Parties as a result of or arising out of (a) any inaccuracy, violation or breach
of a representation or warranty of CST in this Agreement or (b) any breach of
any other agreement or covenant on the part of CST made under this Agreement.



--------------------------------------------------------------------------------

6.2 Indemnification of CST. Subject to the limitations set forth in this Article
6, CAPL shall indemnify, defend and hold CST and its affiliates (other than CAPL
and its subsidiaries) and its respective securityholders, directors, officers
and employees (the “CST Indemnified Parties”) harmless from and against any and
all damages suffered or incurred by the CST Indemnified Parties as a result of
or arising out of (a) any inaccuracy, violation or breach of a representation or
warranty of CAPL in this Agreement or (b) any breach of any other agreement or
covenant on the part of CAPL made under this Agreement.

6.3 Tax Indemnification. CST will indemnify, defend and hold the CAPL
Indemnified Parties harmless from and against any and all damages suffered or
incurred by any CAPL Indemnified Party for (a) any taxes with respect to the
operations of CSTMS on or prior to the Closing Date and (b) CSTMS’s obligation
to pay any taxes of any person (other than taxes of CAPL and its subsidiaries)
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or foreign law), as a transferee or successor, by contract or otherwise.

6.4 Survival.

(a) All the provisions of this Agreement shall survive the date hereof, provided
that the representations and warranties set forth in Articles 2 and 3 shall
terminate on the first anniversary of the date of this Agreement, except (i) the
representations and warranties of CST set forth in Section 2.7 and the covenants
of CST set forth in Section 6.3 shall survive until 30 days after the expiration
of the applicable statutes of limitations (including all periods of extension
and tolling), (ii) the representations and warranties of CST set forth in
Sections 2.1, 2.2, 2.4, 2.5 and 2.12 (collectively, the “CST Fundamental
Representations”) shall survive forever and (iii) the representations and
warranties of CAPL set forth in Sections 3.1, 3.2 and 3.4 shall survive forever.
After a representation and warranty or agreement or covenant has terminated and
expired, no indemnification shall or may be sought pursuant to Sections 6.1 or
6.2 by any person or entity who would have been entitled pursuant to this
Article 6 to indemnification on the basis of such representation and warranty or
agreement or covenant prior to its termination and expiration, provided that in
the case of each representation and warranty or covenant or agreement that shall
terminate and expire as provided in this Section 6.4, no claim presented in
writing for indemnification pursuant to this Article 6 on the basis of such
representation and warranty or agreement or covenant prior to its termination
and expiration shall be affected in any way by that termination and expiration.
Except as otherwise provided in this Section 6.4, the covenants and agreements
entered into pursuant to this Agreement shall survive the date hereof in
accordance with their terms (or, in the absence of a stated term, in
perpetuity).

(b) The indemnification obligations under this Article 6 or elsewhere in this
Agreement shall apply regardless of whether any suit or action results solely or
in part from the active, passive or concurrent negligence or strict liability of
the indemnified party.



--------------------------------------------------------------------------------

6.5 Demands.

(a) Each indemnified party hereunder agrees that promptly upon its discovery of
facts giving rise to a claim for indemnity under the provisions of this
Agreement, including receipt by it of notice of any demand, assertion, claim,
action or proceeding, judicial or otherwise, by any third party (such claims for
indemnity involving third party claims being, collectively, referred to herein
as the “Indemnity Claim”), with respect to any matter as to which it claims to
be entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party (a “Claim Notice”),
together with a detailed statement of such information respecting any of the
foregoing as it shall have and all supporting evidence, including any damages
already incurred and its detailed estimate of any damages to be incurred in the
future. Such notice shall include a formal demand for indemnification under this
Agreement.

(b) If the indemnified party knowingly failed to notify the indemnifying party
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or its counsel to defend against an Indemnity
Claim and to make a timely response thereto, the indemnifying party’s indemnity
obligation relating to such Indemnity Claim shall be limited to the extent that
such failure has actually prejudiced or damaged the indemnifying party with
respect to that Indemnity Claim.

(c) With respect to any claim for indemnification not involving an Indemnity
Claim, the indemnifying party shall be deemed to have agreed to indemnify the
indemnified party pursuant to this Article 6 with respect to the claims set
forth in any Claim Notice if and to the extent the indemnifying party does not
provide the indemnified party notice of its disagreement with respect to the
contents of a Claim Notice within 30 calendar days of receipt thereof.

6.6 Right to Contest and Defend.

(a) The indemnifying party shall be entitled, at its cost and expense, to
contest and defend by all appropriate legal proceedings any Indemnity Claim for
which it is called upon to indemnify by the indemnified party under the
provisions of this Agreement; provided, that notice of the intention to so
contest shall be delivered by the indemnifying party to the indemnified party
within 20 days from the date of receipt by the indemnifying party of notice by
the indemnified party of the assertion of the Indemnity Claim. Any such contest
may be conducted in the name and on behalf of the indemnifying party or the
indemnified party as may be appropriate. Such contest shall be conducted by
reputable counsel employed by the indemnifying party and not reasonably objected
to by the indemnified party, but the indemnified party shall have the right but
not the obligation to participate in such proceedings and to be represented by
counsel of its own choosing at its sole cost and expense.

(b) The indemnifying party shall have full authority to determine all action to
be taken with respect thereto; provided, however, that the indemnifying party
will not have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material expense or injunctive relief. If the
indemnifying party does not elect to contest any such Indemnity Claim, the
indemnifying party shall be bound by the result obtained with respect thereto by
the indemnified party. If the indemnifying party assumes the defense of an
Indemnity Claim, the indemnified party shall agree to any settlement, compromise
or discharge of an Indemnity Claim that the indemnifying party may recommend and
that by its terms obligates the indemnifying party to pay the full amount of the
liability in connection with such Indemnity Claim, which releases the
indemnified party completely in connection with such Indemnity Claim and which
would not otherwise adversely affect the indemnified party as reasonably
determined by the indemnified party.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the indemnifying party shall not be entitled
to assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party which the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages. If such equitable relief or other relief portion of the
Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.

6.7 Cooperation. If requested by the indemnifying party, the indemnified party
agrees to cooperate with the indemnifying party and its counsel in contesting
any Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the
Indemnity Claim, or any cross-complaint against any person, and the indemnifying
party will reimburse the indemnified party for any expenses incurred by it in so
cooperating without regard to any limitations set forth in Section 6.10. At no
cost or expense to the indemnified party, the indemnifying party shall cooperate
with the indemnified party and its counsel in contesting any Indemnity Claim.

6.8 Right to Participate. The indemnified party agrees to afford the
indemnifying party and its counsel the opportunity to be present at, and to
participate in, conferences with all persons, including governmental
authorities, asserting any Indemnity Claim against the indemnified party or
conferences with representatives of or counsel for such persons.

6.9 Payment of Damages. The indemnification required hereunder shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within 10 days as and when reasonably specific bills are received or
damages are incurred and reasonable evidence thereof is delivered. In
calculating any amount to be paid by an indemnifying party by reason of the
provisions of this Agreement, the amount shall be reduced by all insurance
proceeds received and any indemnification reimbursement proceeds received from
third parties.

6.10 Limitations on Indemnification.

(a) In no event shall CST’s aggregate liability to the CAPL Indemnified Parties
under Section 6.1 exceed an amount equal to 20% of the dollar value of the
Consideration as of the Closing Date (the “Ceiling Amount”). Notwithstanding the
foregoing, the Ceiling Amount shall not apply to inaccuracies, violations or
breaches of any of the CST Fundamental Representations, provided CST’s aggregate
liability for a breach of representations hereunder (including the CST
Fundamental Representations) shall not exceed an amount equal to the dollar
value of the Consideration as of the Closing Date.

(b) In no event shall CAPL’s aggregate liability to the CST Indemnified Parties
under Section 6.2 exceed the Ceiling Amount. Notwithstanding the foregoing, the
Ceiling Amount shall not apply to inaccuracies, violations or breaches of any of
the representations and warranties contained in Sections 3.1, 3.2 and 3.4 (the
“CAPL Fundamental Representations”), provided CAPL’s aggregate liability for a
breach of representations hereunder (including the CAPL Fundamental
Representations) shall not exceed an amount equal to the dollar value of the
Consideration as of the Closing Date.

(c) Sole Remedy. Following the Closing, no Party shall have any liability under
this Agreement or the transactions contemplated hereby or thereby except as is
provided in this Article 6 (other than claims or causes of action arising from
actual fraud).



--------------------------------------------------------------------------------

ARTICLE 7

Miscellaneous

7.1 Costs. CST shall pay all expenses, fees and costs, including sales, use and
similar taxes arising out of the transactions contemplated by this Agreement and
shall pay all documentary, filling, recording, transfer and conveyance taxes and
fees required in connection therewith.

7.2 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions of this Agreement.
The words “hereof,” “herein,” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all genders, and the singular shall include the plural and vice versa.
The use in this Agreement of the word “including” shall mean “including without
limitation.”

7.3 No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement, except in each case to the extent of
indemnification obligations in Article 6.

7.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

7.5 Governing Law; Venue. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY AGREES TO (a) BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (b) TO THE EXTENT THAT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT
FOR ACCEPTANCE OF LEGAL PROCESS IN THE STATE OF DELAWARE AND TO NOTIFY THE OTHER
PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.



--------------------------------------------------------------------------------

7.6 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter of this
Agreement, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement as of the time of
execution of this Agreement.

7.7 Amendment, Modification and Termination. This Agreement may be amended or
modified from time to time only by the written agreement of the Parties. Each
such instrument shall be reduced to writing and shall be designated on its face
as an amendment to this Agreement.

7.8 Entire Agreement. This Agreement and the instruments referenced herein
supersede all previous understandings of or agreements between the Parties,
whether oral or written, with respect to the subject matter of this Agreement
and such instruments. This Agreement and such instruments contain the entire
agreement and understanding of the Parties with respect to the subject matter of
this Agreement and such instruments. There are no unwritten oral agreements
between the Parties. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form a
part of this Agreement unless it is contained in a written amendment to this
Agreement executed by the Parties after the date of this Agreement.

7.9 Specific Performance. The Parties acknowledge that, in view of the
uniqueness of the transactions contemplated by this Agreement, the Parties will
not have an adequate remedy at law for monetary damages and will be irreparably
damaged in the event that Closing fails to occur, or is rendered incapable of
occurring, as a result the other Party’s breach of any term of this Agreement;
and, therefore, the Parties agree that each Party shall be entitled to specific
enforcement of the terms of this Agreement to compel the other Party to
consummate the transactions contemplated by this Agreement, subject to the terms
and conditions of this Agreement.

[The next page is the signature page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

CST Brands, Inc. By:

/s/ Kimberly S. Lubel

Name: Kimberly S. Lubel Title: CEO and President CST SERVICES LLC By:

/s/ Kimberly S. Lubel

Name: Kimberly S. Lubel Title: CEO and President CROSSAMERICA PARTNERS LP By:
CrossAmerica GP, LLC, as its general partner By:

/s/ Gérard Sonnier

Name: Gérard Sonnier Title: Corporate Secretary

[Signature Page to Contribution Agreement]